Exhibit 99.1 Shareholder’s Meeting May 26, 2011 NASDAQ: DCTH Concentrating the Power of Chemotherapy TM 2 Forward-looking Statements This presentation contains forward-looking statements, within the meaning of federal securities laws, related to future events and future financial performance which include statements about our expectations, beliefs, plans, objectives, intentions, goals, strategies, assumptions and other statements that are not historical facts.Forward- looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions, which could cause actual results to differ materially from expected results, performance or achievements expressed or implied by statements made herein. Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including; uncertainties relating to the time required to build inventory and establish commercial operations in Europe, adoption, use and resulting sales, if any, for the chemosaturation delivery system in the EEA, our ability to successfully commercialize the chemosaturation system and the potential of the system as a treatment for patients with cancerin the liver, availability of melphalan in the EEA, acceptability of the Phase III clinical trial data by the FDA, our ability to address the issues raised in the Refusal to File letter received from the FDA and the timing of our re-submission of our NDA, re-submission and acceptance of the Company’s NDA by the FDA, approval of the Company’s NDA for the treatment of metastatic melanoma to the liver, adoption, use and resulting sales, if any, in the United States, approval of the current or future chemosaturation system for other indications or the same indication in other foreign markets, actions by the FDA or other foreign regulatory agencies, our ability to successfully enter into distribution and strategic partnership agreements in foreign markets and the corresponding revenue associated with such foreign markets, our ability to secure reimbursement for the chemosaturation system, progress of our research and development programs and future clinical trials, uncertainties regarding our ability to obtain financial and other resources for any research, development and commercialization activities, overall economic conditions and other factors described in the section entitled ‘‘Risk Factors’’ in our most recent Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q that we file with the Securities and Exchange Commission. 3 Why we do what we do… “My wife was a patient at John Wayne Cancer Center under Dr. Mark Faires 2009-2010….out of all the studies and trials that she went through, your treatments were the only ones that actually made a difference for my wife.The tumors in her liver started to shrink….
